Case 9:20-cv-80801-WPD Document 1 Entered on FLSD Docket 05/15/2020 Page 1 of 13




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                  PALM BEACH COUNTY DIVISION
     ISSAC ABDINOOR,                                     :
                                                         :
                    Plaintiff.                           :
                                                         :
     v.                                                  : Case No.:
                                                         :

     LEWIS RENTAL PROPERTIES LIMITED
                                                         :
     PARTNERSHIP

                                                         :
                    Defendant.                          :
                                                       /:




                                           COMPLAINT


            COMES NOW, the above-named Plaintiff, ISSAC ABDINOOR (hereinafter

     “Plaintiff”), by and through its undersigned counsel, hereby files its Complaint against

     Defendant, LEWIS RENTAL PROPERTIES LIMITED PARTNERSHIP., (“Defend-

     ant”) for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to

     the Americans with Disabilities Act, 42 U.S.C. '12181 et seq. (“ADA”), and in support

     thereof states as follows:

                                                  INTRO

  1. This is an action that arises out of violations committed by Defendant against Plaintiff. De-

     fendant is denying Plaintiff equal access to the goods and services Defendant provides to its

     non disabled customers through their website, www.lewisrentalproperties.com (“The Website”).
Case 9:20-cv-80801-WPD Document 1 Entered on FLSD Docket 05/15/2020 Page 2 of 13




  2. The Website provides to the public a wide array of services including gift guides and various

     online shopping opportunities for mens jewelry. Yet, The Website contains many access bar-

     riers that make it difficult, if not impossible, for Plaintiff to even purchase on the website.

     Defendant thus excludes Plaintiff from full and equal participation in the growing internet

     economy that is a fundamental part of the common marketplace and daily life.

  3. Defendant has also failed to make reasonable modifications to its website despite Plaintiffs

     request. Defendant has made no attempt to explore removal of access barriers for the Plain-

     tiff and those similarly situated and thus continues to exclude Plaintiff from full and equal

     enjoyment of The Website.

                                                 PARTIES

  4. Plaintiff is a Florida resident. He grew up in South Florida and currently lives in Fort

     Lauderdale, Florida. He is over eighteen years of age and is sui juris. He qualifies as an in-

     dividual with disabilities as defined by the ADA. Specifically, Plaintiff is visually impaired

     and therefore unable to fully engage in and enjoy the major life activity of seeing.


  5. Plaintiff also utilizes the internet and successfully reads computer materials and/or accesses

     and comprehends internet website information with software designed for the visually im-

     paired. For instance, Plaintiff often utilizes the ZOOM Screen Reader software, which is one

     of the most popular Screen Reader Softwares ("SRS").

  6. Plaintiff, who prides himself on being independent is also an advocate of the rights of simi-

     larly situated disabled persons for the purpose of asserting his civil rights and monitoring, en-

     suring, and determining whether places of public accommodation and/or their websites are in

     compliance with the ADA.
Case 9:20-cv-80801-WPD Document 1 Entered on FLSD Docket 05/15/2020 Page 3 of 13



  7. Defendant owns, leases, leases to, or operates a place of public accommodation as defined by

     the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104. Upon

     information and belief, Defendant owns, operates, or leases a chain of industrial properties in

     the United States. Specifically, Defendant operates stores in Florida.

  8. Defendant     constructed,    or    caused    to    be   constructed,   a   website   located   at

     www.lewisrentalproperties.com (hereinafter "website"). Defendant is the owner, operator, les-

     sor and/or lessee of the website. This website supports, is an extension of, is in conjunction

     with, is complementary and supplemental to, the above-referenced public accommodation.

     For instance, the website provides information about Defendant's public accommodation, in-

     cluding information about the goods, services, accommodations, privileges, benefits and fa-

     cilities available to patrons. On information and belief, Defendant also continually and/or pe-

     riodically updates and maintains the website and www.lewisrentalproperties.com has impeded

     Plaintiff his access to Defendant’s physical book stores.

                                   JURISDICTION AND VENUE

  9. This is an action for declaratory and injunctive relief pursuant to Title III of the ADA, 42

     U.S.C. §12181, et seq. And 28 U.S.C. §2201-02. This Court has jurisdiction pursuant to 28

     U.S.C. §1331.

  10. This Court has jurisdiction over this action pursuant to 28 U.S.C. §1391(b) and (c) in that a

     substantial part of the events giving rise to the action occurred and continue to occur in this

     district and/or the Defendant conducts substantial and regular business within the district.

     Defendant operates for profit, 24 hours a day, 7 days a week, an interactive website to solicit

     and sell their services to the public living in the district.

  11. Venue is proper in the Southern District of Florida.
Case 9:20-cv-80801-WPD Document 1 Entered on FLSD Docket 05/15/2020 Page 4 of 13



  12. Defendant has been doing business within the Southern District of Florida. Defendant has

      been and is continuing to commit the alleged acts herein in the Southern District of Florida,

      has been violating the rights of consumers in the Southern District of Florida and has been

      causing injury to consumers in the Southern District of Florida. A substantial part of the acts

      and omissions giving rise to the Plaintiffs claims have occurred in the Southern District of

      Florida.

  13. Plaintiff resides in the Southern District of Florida. Plaintiff is a Florida resident. Plaintiff

      has experienced an injury in the Southern District of Florida as a result of Defendant’s inac-

      cessible website.

                          BACKGROUND AND FACTUAL ALLEGATIONS

  14. The website is an extension of Defendant's place of public accommodation. The website is a

      service, facility, privilege, advantage, benefit and accommodation of Defendant's place of ac-

      commodation. The website also provides access to the goods, services, facilities, privileges,

      advantages or accommodations of the place of public accommodation. As such, the website

      is governed by the following provisions:

          a.      42 U.S.C. Section 12182(a) provides: "No individual shall be discriminated

          against on the basis of disability in the full and equal enjoyment of the goods, services,

          facilities, privileges, advantages, or accommodations of any place of public

          accommodation by any person who owns, leases (or leases to), or operates a place of

          public accommodation."

          b.      42 U.S.C. Section 12182(b)(1)(A)(i) provides: "It shall be discriminatory to sub-

          ject an individual or class of individuals on the basis of a disability or disabilities of such

          individual or class, directly, or through contractual, licensing, or other arrangements, to a
Case 9:20-cv-80801-WPD Document 1 Entered on FLSD Docket 05/15/2020 Page 5 of 13



        denial of the opportunity of the individual or class to participate in or benefit from the

        goods, services, facilities, privileges, advantages, or accommodations of an entity[.]"

        c.     42 U.S.C. Section 12182(b)(1)(A)(ii) provides: "It shall be discriminatory to af-

        ford an individual or class of individuals, on the basis of a disability or disabilities of

        such individual or class, directly, or through contractual, licensing, or other arrangements

        with the opportunity to participate in or benefit from a good, service, facility, privilege,

        advantage, or accommodation that is not equal to that afforded to other individuals[.]"

        d.     42 U.S.C. Section 12182(b)(1)(A)(iii) provides: "It shall be discriminatory to pro-

        vide an individual or class of individuals, on the basis of a disability or disabilities of

        such individual or class, directly, or through contractual, licensing, or other arrangements

        with a good, service, facility, privilege, advantage, or accommodation that is different or

        separate from that provided to other individuals, unless such action is necessary to pro-

        vide the individual or class of individuals with a good, service, facility, privilege, ad-

        vantage, or accommodation, or other opportunity that is as effective as that provided to

        others[.]"

        e.     42 U.S.C. Section 12182(b)(1)(B) provides: "Goods, services, facilities,

        privileges, advantages, and accommodations shall be afforded to an individual with a

        disability in the most integrated setting appropriate to the needs of the individual."

        f.     42 U.S.C. Section 12182(b)(1)(C) provides: "Notwithstanding the existence of

        separate or different programs or activities provided in accordance with this section, an

        individual with a disability shall not be denied the opportunity to participate in such pro-

        grams or activities that are not separate or different."
Case 9:20-cv-80801-WPD Document 1 Entered on FLSD Docket 05/15/2020 Page 6 of 13



        g.        42 U.S.C. Section 12182(b)(2)(A)(ii) describes as discrimination: "a failure to

        make reasonable modifications in policies, practices, or procedures, when such modifica-

        tions are necessary to afford such goods, services, facilities, privileges, advantages, or ac-

        commodations to individuals with disabilities, unless the entity can demonstrate that

        making such modifications would fundamentally alter the nature of such goods, services,

        facilities, privileges, advantages, or accommodations[.]"

        h.        42 U.S.C. Section 12182(b)(2)(A)(iii) describes as discrimination: "a failure to

        take such steps as may be necessary to ensure that no individual with a disability is ex-

        cluded, denied services, segregated or otherwise treated differently than other individuals

        because of the absence of auxiliary aids and services, unless the entity can demonstrate

        that taking such steps would fundamentally alter the nature of the good, service, facility,

        privilege, advantage, or accommodation being offered or would result in an undue bur-

        den[.]"

  15.   As the owner or operator of the subject website, Defendant is required to comply with the

        ADA and the provisions cited above. This includes an obligation to create and maintain a

        website that is accessible to and usable by visually impaired persons so that they can en-

        joy full and equal access to the website and the content therein.

  16.   Plaintiff attempted to access and/or utilize Defendant's website, but was unable to, and

        continues to be unable to enjoy full and equal access to the website and/or understand the

        content therein because numerous portions of the website do not interface with and are

        not readable by SRS. The features of the website that are inaccessible to the visually im-

        paired include, but are not limited to, the following:
Case 9:20-cv-80801-WPD Document 1 Entered on FLSD Docket 05/15/2020 Page 7 of 13



               a.      Defendant’s website contains graphics, links, headings, functions, forms

        and text with information that is not fully readable and/or compatible with SRS.

               b.      Defendant’s website does not contain an ADA button/link to adjust the

        website format to one that is fully readable but SRS and /or to change the font.

               c.      The website contains skipped heading level errors. What it means is that a

        heading level is skipped. Why it is important is because headings provide document

        structure and facilitate keyboard navigation by users of assistive technology. These users

        may be confused or experience difficulty navigating when heading levels are skipped.

               d.      Website has a lack of alternative text (“alt-text”), or a text equivalent. Alt-

        text is invisible code embedded beneath a graphic or image on a website. For a website to

        be accessible via a screen-reader, it requires that alt-text be coded with each graphic or

        image so that screen-reading software can speak the alt-text where a sighted user would

        see the pictures. Alt-text does not change the visual presentation, but instead a text box

        (which is invisible) appears to the screen-reading software program and vocalizes a de-

        scription of the image when a screen-reader user has reached the image or graphic using

        the “tab,” “up arrow” and/or “down arrow” keys. When alt-text is missing on these

        graphics and images, it prevents screen-readers from accurately vocalizing a description

        of the graphics or images to the user.

               e.      The website contains images with non-descriptive and uninformative alt-

        text or that altogether lack a textual alternative to communicate the content of the images.
Case 9:20-cv-80801-WPD Document 1 Entered on FLSD Docket 05/15/2020 Page 8 of 13



                                   COUNT I
   VIOLATION OF 42 U.S.C.§12181-TITLE III OF THE AMERICANS WITH DISABILI-
            TIES ACTAS IT RELATES TO WEBSITE ACCESSIBILITY


  17.   Plaintiff re-alleges and incorporates the foregoing allegations as though fully set forth

        herein.

  18.   Section 302(a) of Title III of the Americans with Disabilities Act of 1990, 42 U.S.C.

        §§12101, et seq., provides:

                  “No individual shall be discriminated against on the basis of disability in the full
                  and equal enjoyment of the goods, services, facilities, privileges, advantages, or
                  accommodations of any place of public accommodation by any person who owns,
                  leases (or leases to), or operates a place of public accommodation.”

  19.   Defendant’s “brick and mortar” stores are sales establishments and public accommoda-

        tions under 42 U.S.C. §§12181(7)(B). The Defendant’s website is a service, privilege or

        advantage of customers of Defendant’s “brick and mortar” stores. The Defendant’s web-

        site is a service that is used by and integrated with these stores.

  20.   Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

        individuals with disabilities or a class of individuals with disabilities the opportunity to

        participate in or benefit from the goods, services, facilities, privileges, advantages, or ac-

        commodation of an entity.

  21.   Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to deny

        individuals with disabilities an opportunity to participate in or benefit from the goods,

        services, facilities, privileges, advantages, or accommodation, which is equal to the op-

        portunities afforded to other individuals.

  22.   Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination includes, but is

        not limited to:
Case 9:20-cv-80801-WPD Document 1 Entered on FLSD Docket 05/15/2020 Page 9 of 13



               a failure to make reasonable modifications in policies, practices, or procedures,
               when such modifications are necessary to afford such goods, services, facilities,
               privileges, advantages, or accommodations to individuals with disabilities, unless
               the entity can demonstrate that making such modifications would fundamentally
               alter the nature of such goods, services, facilities, privileges, advantages, or ac-
               commodations; and a failure to take such steps as may be necessary to ensure that
               no individual with a disability is excluded, denied services, segregated or other-
               wise treated differently than other individuals because of the absence of auxiliary
               aids and services, unless the entity can demonstrate that taking such steps would
               fundamentally alter the nature of the good, service, facility, privilege, advantage,
               or accommodation being offered or would result in an undue burden.

  23.   Defendant has discriminated and continues to discriminate against Plaintiff, and the oth-

        ers who are similarly situated, by denying access to, and full and equal enjoyment of the

        goods, services, facilities, privileges, advantages and/or accommodations of

        www.lewisrentalproperties.com in derogation of the ADA.

  24.   Specifically, Plaintiff, and those similarly situated, do not have use of a monitor, nor a

        computer mouse due to their disability. Instead of reading web pages or viewing the im-

        ages, Plaintiff listens to the web through a software program known as a screen reader. A

        screen reader converts text into speech using an integrated voice synthesizer and the

        computer's sound card to output the content of a website to the computer's speakers.

  25.   Plaintiff, and those similarly situated, in employing their screen readers, have been de-

        nied access to www.lewisrentalproperties.com based solely on their disability, prior to the

        filing of this lawsuit. Specifically, www.lewisrentalproperties.com fails to provide “alter-

        native text” which would provide a “screen reader” program the ability to communicate

        via synthesized speech what is visually displayed on the website.

  26.   The Defendant’s website accessibility barriers include, without limitation, the following.

               a.      Defendant’s website contains graphics, links, headings, functions, forms and
                       text with information that is not fully readable and/or compatible with SRS.
               b.      Defendant’s website does not contain an ADA button/link to adjust the website
                       format to one that is fully readable but SRS and /or to change the font.
               c.      Website has a lack of alternative text (“alt-text”), or a text equivalent.
Case 9:20-cv-80801-WPD Document 1 Entered on FLSD Docket 05/15/2020 Page 10 of 13



                 d.      The website contains images with non-descriptive and uninformative alt-text or
                         that altogether lack a textual alternative to communicate the content of the imag-
                         es.
                 e.      The website contains Document language missing.

   26.   As more specifically set forth above, Defendant has violated the above cited provisions of

         the ADA by failing to interface its website with software utilized by visually impaired in-

         dividuals. Thus, Defendant has violated the following provisions either directly or

         through contractual, licensing or other arrangements with respect to Plaintiff and other

         similarly situated individuals on the basis of their disability:

                 a.      by depriving them of the full and equal enjoyment of the goods, services,

         facilities, privileges, advantages, or accommodations of its place of public

         accommodation (42 U.S.C. Section 12182(a));

                 b.      in the denial of the opportunity to participate in or benefit from the goods,

         services, facilities, privileges, advantages, or accommodations (42 U.S.C. Section

         12182(b)(1)(A)(i));

                 c.      in affording them the opportunity to participate in or benefit from a good,

         service, facility, privilege, advantage, or accommodation that is not equal to that afforded

         to other individuals (42 U.S.C. Section 12182(b)(1)(A)(ii)); by providing them a good,

         service, facility, privilege, advantage, or accommodation that is different or separate from

         that provided to other individuals, unless such action is necessary to provide the individu-

         al or class of individuals with a good, service, facility, privilege, advantage, or accommo-

         dation, or other opportunity that is as effective as that provided to others (42 U.S.C. Sec-

         tion 12182(b)(1)(A)(iii));
Case 9:20-cv-80801-WPD Document 1 Entered on FLSD Docket 05/15/2020 Page 11 of 13



                d.      by failing to afford them goods, services, facilities, privileges, advantages,

         and accommodations in the most integrated setting appropriate to the needs of the indi-

         vidual (42 U.S.C. Section 12182(b)(1)(B));

                e.      notwithstanding the existence of separate or different programs or

         activities provided in accordance with this section, by denying them the opportunity to

         participate in such programs or activities that are not separate or different. (42 U.S.C.

         Section 12182(b)(1)(C));

                f.      by a failure to make reasonable modifications in policies, practices, or

         procedures, when such modifications are necessary to afford such goods, services, facili-

         ties, privileges, advantages, or accommodations to individuals with disabilities, unless the

         entity can demonstrate that making such modifications would fundamentally alter the na-

         ture of such goods, services, facilities, privileges, advantages, or accommodations (42

         U.S.C. Section 12182(b)(2)(ii));

                g.       by a failure to take such steps as may be necessary to ensure that they are

         not excluded, denied services, segregated or otherwise treated differently than other indi-

         viduals because of the absence of auxiliary aids and services, unless the entity can

         demonstrate that taking such steps would fundamentally alter the nature of the good, ser-

         vice, facility, privilege, advantage, or accommodation being offered or would result in an

         undue burden (42 U.S.C. Section 12182(b)(2)(iii)).

   27.   Plaintiff is deprived of the meaningful choice of freely visiting and utilizing the same ac-

         commodations readily available to the general public and is deterred and discouraged

         from doing so. By maintaining a website with violations, Defendant deprives plaintiff the

         equality of opportunity offered to the general public.
Case 9:20-cv-80801-WPD Document 1 Entered on FLSD Docket 05/15/2020 Page 12 of 13



   28.   Plaintiff has attempted to revisit the website and utilize the website, but as long as those

         violations exist he will be unable to successfully have access to the website and physical

         stores and will have to suffer additional discrimination.

   29.   By continuing to operate its website with discriminatory conditions, Defendant deprives

         Plaintiff the full and equal enjoyment of the goods, services, facilities, privileges and/or

         accommodations available to the general public.

   30.   Plaintiff has suffered and will continue to suffer direct and indirect injury as a result of

         the Defendant’s discrimination until the Defendant is compelled to comply with the re-

         quirements of the ADA.

   31.   As an example, Plaintiff has suffered, and continues to suffer, frustration and humiliation

         as the result of the discriminatory conditions present at Defendant's website.

   32.   Plaintiff has reasonable grounds to believe that he will continue to be subjected to dis-

         crimination in violation of the ADA by the Defendant. Plaintiff desires to access the web-

         site to avail himself of the benefits, advantages, goods and services therein, and/or to as-

         sure himself that this website is in compliance with the ADA so that he and others simi-

         larly situated will have full and equal enjoyment of the website without fear of discrimi-

         nation.

   33.   The Plaintiff and all others similarly situated will continue to suffer such discrimination,

         injury and damage without the immediate relief provided by the ADA as requested here-

         in.

                                      PRAYER FOR RELIEF

         WHEREFORE, PLAINTIFF requests this court to grant the following relief:
Case 9:20-cv-80801-WPD Document 1 Entered on FLSD Docket 05/15/2020 Page 13 of 13



                 (a) Enter a preliminary and permanent injunction to prohibit Defendant from vio-

                      lating the Americans with Disabilities Act, 42 U.S.C. §§12101, et seq. and

                      requiring     Defendant     to    take    the   steps   necessary    to     make

                      www.lewisrentalproperties.com readily accessible to and usable by blind in-

                      dividuals;

                 (b) Enter a declaration that Defendant is owning, maintaining and/or operating

                      their website in a manner which discriminates against the blind and which

                      fails to provide access for persons with disabilities as required by law;

                 (c) Damages in an amount to be determined by proof, including all applicable

                      statutory damages;

                 (d) Plaintiff’s reasonable attorney’s fees, expenses, and costs of suit, including

                      expert fees, as provided by law;

                 (e) For pre-judgment interest to the extent permitted by law; and

                 (f) Such other and further relief as the Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

          Plaintiff demands trial by jury on all issues so triable.



   Dated this 15th day of March, 2020.

                                         Respectfully submitted,



                                                         THE ROSS LAW GROUP PLLC
                                                         By: /s/ Morgan J. McGrath
                                                         Morgan J. McGrath, Esq.
                                                         Florida Bar No.: 98685
                                                         mmcgrath@therosslawgroup.com
                                                         msukar@therosslawgroup.com
